FILED
                            NOT FOR PUBLICATION
                                                                             FEB 10 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KAREN LESTER-MAHAFFEY,                           No. 13-35469

               Plaintiff - Appellant,            D.C. No. 3:11-cv-01360-TC

 v.
                                                 MEMORANDUM*
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, District Judge, Presiding

                            Submitted February 8, 2016**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

      Karen Lester-Mahaffey appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits under Title II of the Social Security Act. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm.

      Lester-Mahaffey contends that the administrative law judge (“ALJ”) erred in

finding her not fully credible concerning the intensity, persistence, and limiting

effects of her symptoms. The ALJ properly engaged in the required two-step

analysis for evaluating Lester-Mahaffey’s credibility and, at the second step,

provided specific, clear, and convincing reasons for rejecting her testimony about

the severity of her symptoms. See Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th

Cir. 2014). First, substantial evidence in the record supports the ALJ’s finding that

Lester-Mahaffey’s activities of daily living were “quite involved” and that those

activities suggested a level of functioning greater than she alleged in her

application and testimony. See Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir.

2012) (explaining that even activities suggesting some difficulty functioning may

be grounds for discrediting claims of a totally debilitating impairment). Second,

the ALJ reasonably determined that Lester-Mahaffey’s conservative course of

treatment was inconsistent with her claim of disabling impairments. See Parra v.

Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (“[E]vidence of ‘conservative treatment’

is sufficient to discount a claimant's testimony regarding severity of an

impairment.”). Third, the ALJ properly considered Lester-Mahaffey’s limited


                                           2
work history before the onset of her alleged disability in concluding that she

appeared to lack the motivation to work consistently. See 20 C.F.R. §

416.929(c)(3) (stating that prior work history may be considered in assessing

credibility).

       Lester-Mahaffey contends that the ALJ erred by failing to properly consider

the lay testimony of her ex-husband, David Mahaffey. The ALJ gave Mr.

Mahaffey’s testimony “some weight because it is generally consistent with the

medical evidence and claimant’s allegations.” The ALJ accurately characterized

Mr. Mahaffey’s description of Lester-Mahaffey’s ability to perform many tasks

with some difficulty, and Lester-Mahaffey does not identify any portion of Mr.

Mahaffey’s statement that should have been given additional weight, aside from

arguing generally, and without support, that Mr. Mahaffey’s statement shows that

she could not perform regular, full-time work on a sustained basis.

       Lester-Mahaffey also contends that the ALJ failed to properly consider the

opinion of her treating psychiatrist, Daphne Maurer, M.D. Contrary to Lester-

Mahaffey’s contention, the ALJ provided specific and legitimate reasons for giving

the opinions of the mental health consultants greater weight than the opinion of Dr.

Maurer. The ALJ noted that Lester-Mahaffey was no longer taking medication,

and therefore would not be subject to its adverse side effects, including drowsiness


                                          3
and memory loss, which Dr. Maurer opined would cause Lester-Mahaffey extreme

difficulties in maintaining concentration, persistence, and pace. The ALJ also

found that Lester-Mahaffey’s reported activities of daily living reflected greater

functioning than Dr. Maurer described.

      Because Dr. Maurer’s assessment did not reflect Lester-Mahaffey’s actual

functioning, the ALJ properly discounted Dr. Maurer’s findings concerning Lester-

Mahaffey’s ability to understand and carry out simple instructions, make simple

decisions, and deal with stress. See, e.g., Turner v. Comm’r of Soc. Sec., 613 F.3d
1217, 1223 (9th Cir. 2010) (upholding the rejection of a treating physician’s

opinion that was based almost entirely on self-reporting).

      Moreover, although the ALJ gave limited weight to Dr. Maurer’s opinion

concerning Lester-Mahaffey’s memory and concentration, the ALJ took into

account Dr. Maurer’s assessment of Lester-Mahaffey’s anxiety by restricting her to

no interaction with the general public and only superficial interaction with co-

workers, and ultimately limited her to only unskilled tasks. See id. at 1223-24.

      The ALJ appropriately proposed to the vocational expert a hypothetical

including all the limitations he found to be credible and supported by substantial

evidence in the record. See Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir.

2005) (explaining that an ALJ appropriately relied on vocational expert testimony


                                          4
based on all of the limitations found credible and supported by substantial

evidence). Thus, the ALJ properly concluded that Lester-Mahaffey was not

disabled.

      AFFIRMED.




                                          5